DETAILED ACTION
This Office Action is responsive to communications of application received on 1/28/2020. The disposition of the claims is as follows: claims 1-13 are pending in this application. Claims 1 and 13 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2019-129650 filed in Japan on 7/11/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 2/25/2020, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/28/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2003-141501 to Kajita.
As to claim 1, Kajita discloses an information processing apparatus (MFP as shown in figure 1), comprising: 
a first controller that controls an overall operation of the apparatus (main CPU 101 and paragraph 0025); and 
a second controller (sub CPU 108) that outputs an image stored in a specific area of a storage medium (RAM 109) to a display device (LCD 111) if a predetermined time has elapsed from activation (to display a predetermined screen before completion of activation; paragraphs 0011-0012),
wherein the second controller generates a second image and writes the second image in the specific area (display image written in RAM 109; paragraphs 0039 and 0052), and 
wherein, if a first image is received from the first controller after the second controller writes the second image, the second controller overwrites the second image in the specific area with the first image (image received from the main CPU 101 is sent for display at LCD 111; paragraph 0048).
As to claim 2, Kajita further discloses wherein the second controller monitors reception of a signal indicating a status of activation of the first controller, and determines the second image to be written in the specific area (paragraph 0053).
As to claim 3, Kajita further discloses wherein the second controller updates the second image in the specific area every time the first controller updates the signal indicating the status of the activation (S503/S504 of figure 5 and S603/S604 of figure 6).
As to claim 4, Kajita further discloses wherein, if the first controller stops updating the signal indicating the status of the activation, the second controller outputs the second image written in the specific area to the display device after the predetermined time has elapsed from the activation (display error screen if it is determined that after a predetermined period has lapsed without receiving an activation signal; paragraph 0053).
As to claim 5, Kajita further discloses wherein the second controller writes the second image in the specific area based on contents of a signal indicating a status of activation of the first controller (paragraph 0053).
As to claim 6, Kajita further discloses wherein the second controller updates the second image in the specific area every time the contents of the signal are updated (S503/S504 of figure 5 and S603/S604 of figure 6).
As to claim 7, Kajita further discloses wherein the second controller writes the second image in the specific area only once based on contents of the signal received last (S503/S504 of figure 5).
As to claim 8, Kajita further discloses wherein the second image comprises information for identifying details of a malfunction in the first controller (MFP displays appropriate error screen; paragraphs 0060-0061, 0064).
As to claim 10, Kajita further discloses wherein the second controller updates the second image based on a length of an elapsed time from the activation (S603/S604 of figure 6).
As to claim 11, Kajita further discloses wherein the second image written in the specific area by the second controller is an image associated with the length of the elapsed time from the activation (from activation at S501 in figure 5, error screen is displayed at S603/S604 and paragraph 0057).
As to claim 12, Kajita further discloses wherein the second controller stops updating the second image in response to a report from the first controller about a malfunction during the activation (S504/S506 of figure 5 and paragraph 0053).
As to claim 13, Claim 13 is for an information processing apparatus (MFP as shown in figure 1) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2003-141501 to Kajita in view of U.S. Patent No. 7,768,676 B2 to Kimura et al.
As to claim 9, Kajita discloses the information processing apparatus as recited in the parent claim.
Kajita does not expressly disclose wherein the second image comprises details of appropriate action to be taken by a user to eliminate a malfunction.
Kimura, in the same area of image forming apparatus, teaches wherein the second image comprises details of appropriate action to be taken by a user to eliminate a malfunction (column 13, lines 50-56 and figures 8A-8E, 11A-11B).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Kajita’s information processing apparatus by the teaching of Kimura because it would help the user to try to reset the malfunction themselves without placing a service call.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675